EXECUTION COPY C$2,000,000,000 CREDIT AGREEMENT Made as of December 11, 2008 Among MANULIFE FINANCIAL CORPORATION as Borrower and BANK OF MONTREAL, CANADIAN IMPERIAL BANK OF COMMERCE, NATIONAL BANK OF CANADA, ROYAL BANK OF CANADA AND THE BANK OF NOVA SCOTIA and Each of the Financial Institutions and Other Entities From Time to Time Parties Hereto as Lenders EXECUTION COPY TABLE OF CONTENTS SECTION1 – DEFINITIONS 1 1.1 Defined Terms 1 1.2 Other Definitional Provisions 14 SECTION2 – THE CREDIT FACILITY 15 2.1 Establishment of Credit Facility 15 2.2 Purpose of Credit Facility 16 SECTION3 – LOANS 16 3.1 Procedure for Prime Rate Loan Borrowing 16 3.2 Bankers’ Acceptances 16 3.3 Conversion Option 19 3.4 Acceptance Notes 20 SECTION4 – GENERAL PROVISIONS 20 4.1 Fees 20 4.2 Repayment of Loans; Evidence of Debt 20 4.3 Optional and Mandatory Prepayments. 21 4.4 Interest Rates and Payment Dates 21 4.5 Computation of Interest and Fees 23 4.6 Pro Rata Treatment and Payments 23 4.7 Yield Protection 24 4.8 Taxes 25 4.9 Mitigation Obligations; Replacement of Lenders 26 4.10 Illegality 27 4.11 Inability to Determine Rates etc. 28 SECTION5 – REPRESENTATIONS AND WARRANTIES 28 5.1 Financial Condition 28 5.2 No Change 29 5.3 Regulatory Compliance 29 5.4 Corporate Existence 29 5.5 Corporate Power; Authorization; Enforceable Obligations 29 5.6 No Material Litigation 30 5.7 Compliance with Laws and Contracts; NAIC Tests 30 5.8 Securities Laws 31 5.9 No Default 31 5.10 Ownership of Property; Liens 31 5.11 Taxes 31 5.12 Accuracy of Information 32 5.13 Subsidiaries 32 5.14 ERISA 32 5.15 Canadian Pension Compliance 33 5.16 Foreign Pension Compliance 33 5.17 Ranking 34 5.18 Anti-Money Laundering/Patriot Act 34 SECTION6 – CONDITIONS PRECEDENT 34 6.1 Effectiveness of Agreement 34 SECTION7 – AFFIRMATIVE COVENANTS 35 7.1 Financial Statements 35 7.2 Certificates; Other Information 37 7.3 Notices 38 7.4 Payment of Taxes 39 7.5 Conduct of Business and Maintenance of Existence 39 SECTION8 – FINANCIAL COVENANT 40 SECTION9 – NEGATIVE COVENANTS 40 9.1 Limitation on Liens 40 9.2 Limitation on Sale of Assets, Mergers, etc. 41 9.3 Acquisitions 42 9.4 Continuance as Company 42 9.5 Distributions 42 9.6 Ratings Downgrade Transaction 42 9.7 Limitation on Distributions 43 SECTION10 – EVENTS OF DEFAULT 43 SECTION11 – THE LENDERS 45 11.1 Lenders Bound by Decision to Exercise Remedies 45 11.2 Acknowledgement of Lenders 45 11.3 Relations with the Borrower 46 11.4 Copy of Notice 46 11.5 Amendments, Waivers, etc. 46 11.6 No Partnership 47 11.7 Adjustments Among Lenders 47 11.8 Lenders May Debit Accounts 47 SECTION12 – MISCELLANEOUS 48 12.1 Notices; Effectiveness; Electronic Communications 48 12.2 No Waiver; Cumulative Remedies 49 12.3 Survival of Representations and Warranties 49 12.4 Expenses; Indemnity; Damage Waiver 49 12.5 Successors and Assigns 50 12.6 Right of Set-off 53 12.7 Sharing of Payment by Lenders 53 12.8 Counterparts; Integration; Effectiveness; Electronic Execution 54 12.9 Severability 54 12.10 Entire Agreement 55 12.11 Governing Law 55 12.12 Acknowledgements 55 12.13 Treatment of Certain Information; Confidentiality 55 SCHEDULE 1.1(2) – ACCEPTANCE NOTE 1 SCHEDULE 1.1(8) – APPLICABLE MARGIN 1 SCHEDULE 1.1(28) – COMMITMENT 1 SCHEDULE 1.1(43) – EXISTING BAS 1 SCHEDULE 3.2(3) – ROLLOVER NOTICE 1 SCHEDULE 3.3 – CONVERSION NOTICE 1 SCHEDULE 4.6(1) – LENDER PAYMENT INFORMATION 1 SCHEDULE 5.13 – SUBSIDIARIES 1 SCHEDULE 7.2(A) – COMPLIANCE CERTIFICATE 1 EXHIBIT A – ASSIGNMENT AND ASSUMPTION AGREEMENT 1 EXECUTION COPY CREDIT AGREEMENT ThisCredit Agreement is made as of December 11, 2008, among MANULIFE FINANCIAL CORPORATION, as Borrower and BANK OF MONTREAL, CANADIAN IMPERIAL BANK OF COMMERCE, NATIONAL BANK OF CANADA, ROYAL BANK OF CANADA AND THE BANK OF NOVA SCOTIA and each of the Financial Institutions and Other Entities From Time to Time Parties Hereto as Lenders RECITALS A.The Borrower has requested that the Lenders make the Credit Facility available. B.Each Lender is prepared to make its Commitment available to the Borrower, subject to the terms and conditions of this Agreement. FOR THE
